Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Allowance is in response to the amendment filed 10/25/2021 and the Examiner’s Amendment detailed below.  Claims 14, 15, and 17-33 are pending.  Claims 14 (a method), 27 (a method), and 31 (a machine) are independent.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Sakaguchi (Reg. No. 41,285) on 3/02/2022.


The application has been amended as follows: 




	1-13.	(Canceled)	

	14.	(Currently Amended)		A method for logging a voicemail communication from a first user to a second user, comprising:
receiving a phone call from a first user;
confirming an identity of the first user based on a security identification provided by the first user;
allowing the first user to access a system based upon the confirmation of the identity of the first user;
recording in an event database, a voicemail communication from the first user communicated via the phone call;
recording a first time stamp record in the event database comprising a time the voicemail communication was recorded and a length of the voicemail communication;
notifying a second user of the voicemail communication;
confirming an identity of the second user based on a security identification provided by the second user;
allowing the second user to access the system based upon the confirmation of the identity of the second user; 
delivering the voicemail communication to the second user;
recording a second time stamp in the event database comprising a time the voicemail communication was delivered to the second user;

assigning an initial first status of the voicemail communication for the first user and an initial second status of the voicemail communication for the second user, a “status” of a voicemail communication being a label associated with the voicemail communication for a particular user, and allowing modification of the first status by only the first user, and allowing modification of the second status by only the second user;
receiving a request from the first user to change the first status of the voicemail communication; [[and]]
changing the first status of the voicemail communication in response to the request from the first user to change the first status of the voicemail communication, wherein changing the first status does not alter any of the voicemail communication, the first time stamp record or the second time stamp record;
confirming an identity of an administrator based on a security identification provided by the administrator, the administrator being a third-party agreed upon by the first user and the second user;
allowing the administrator to access the system based upon the confirmation of the identity of the administrator;
receiving a request from the administrator for a report comprising the voicemail communication, the first time stamp, and the second time stamp; and
providing the report to the administrator.

15.	(Previously Presented) The method of Claim 14, further comprising receiving a request from the second user to change the second status of the voicemail communication, and changing the second status of the voicemail communication in response to the request from the second user.

16. (Canceled)

17.	(Currently Amended) The method of Claim 14[[16]], wherein the security identification provided by the administrator comprises a biometric.

18.	(Currently Amended) The method of Claim 14[[16]], wherein the security identification provided by the second user comprises a biometric.

19.	(Currently Amended) The method of Claim 14[[16]], wherein the security identification provided by the first user comprises a biometric.

20.	(Previously Presented) The method of Claim 19, wherein the security identification provided by the second user comprises a biometric.

21.	(Previously Presented) The method of Claim 20, wherein the security identification provided by the administrator comprises a biometric.

14[[16]], further comprising receiving a request from the second user to change the second status of the voicemail communication, and changing the second status of the voicemail communication in response to the request from the second user.

23.	(Previously Presented) The method of Claim 14, wherein the security identification provided by the first user comprises a biometric.

24.	(Previously Presented) The method of Claim 14, wherein the security identification provided by the second user comprises a biometric.

25.	(Previously Presented) The method of Claim 24, wherein the security identification provided by the first user comprises a biometric.

26.	(Previously Presented) The method of Claim 14, further comprising notifying the first user that the voicemail communication was delivered to the second user.

27.	(Currently Amended) A method for logging a voicemail communication from a first user to a second user, comprising:
receiving a phone call from a first user;
confirming an identity of the first user based on a security identification provided by the first user;

recording in an event database, a voicemail communication from the first user communicated via the phone call;
recording a first time stamp record in the event database comprising a time the voicemail communication was recorded and a length of the voicemail communication;
confirming an identity of a second user based on a security identification provided by the second user;
allowing the second user to access the system based upon the confirmation of the identity of the second user; 
delivering the voicemail communication to the second user;
recording a second time stamp in the event database comprising a time the voicemail communication was delivered to the second user; 
restricting access to the event database such that none of the voicemail communication, the first time stamp record, and the second time stamp record can be modified or deleted, thereby providing an unalterable record of the voicemail communication, the first time stamp record, and the second time stamp record; 
only after the voicemail communication has been accessed by the second user, notifying the first user that the voicemail communication was accessed by the second user; [[and]]
assigning an initial first status of the voicemail communication for the first user and an initial second status of the voicemail communication for the second user, a “status” of a voicemail communication being a label associated with the voicemail communication ;
confirming an identity of an administrator based on a security identification provided by the administrator, the administrator being a third-party agreed upon by the first user and the second user;
allowing the administrator to access the system based upon the confirmation of the identity of the administrator;
receiving a request from the administrator for a report comprising the voicemail communication, the first time stamp, and the second time stamp; and
providing the report to the administrator.

28.	(Previously Presented) The method of Claim 27, wherein the security identification of the first user comprises a biometric.

29.	(Previously Presented) The method of Claim 27, wherein the security identification of the second user comprises a biometric.

30.	(Previously Presented) The method of Claim 29, wherein the security identification of the first user comprises a biometric.

31.	(Currently Amended) A voicemail communication logging system for logging a voicemail communication from a first user to a second user, comprising a 
a storage device having a user database having stored therein a security identification of a first user and a security identification of a second user;
an event database configured to store voicemail communications, time stamp records associated with the voicemail communications, and status information associated with the voicemail communications;
a message recording module configured to: a) receive a phone call from the first user; b) record a voicemail communication from the first user by requiring the first user to access the system using the security identification of the first user; c) electronically receive the voicemail communication from the first user via a communication protocol; d) associate the voicemail communication as having been created by the first user based on the security identification of the first user; and e) store the voicemail communication in the event database;
a message checking module configured to: a) enable the second user to access the voicemail communication by requiring the second user to access the system using the security identification of the second user; b) access the voicemail communication stored in the event database; and c) electronically transmit the voicemail communication to the second user;
a time-stamp module configured to: a) generate a first time stamp record comprising a time the voicemail communication was recorded by the first user and a length of the voicemail communication, by identifying the time the voicemail communication was received from the first user and determining the length of the 
a user control module configured to: a) control a status of the voicemail communication by enabling the first user to change a first status of the communication and storing the first status from a perspective of the first user in the event database until subsequently changed by the first user, a “status” of a voicemail communication being a label associated with the voicemail communication for a particular user; [[and]] b) control the status of the voicemail communication by enabling the second user to change a second status of the voicemail communication and storing the second status from a perspective of the second user in the event database until subsequently changed by the second user, wherein changing the status of the voicemail communication does not alter any of the voicemail communication, the first time stamp record or the second time stamp record; and
a master control module configured to: a) prevent modification or deletion of any of the voicemail communication, the first time stamp record, and the second time stamp record in the event database, such that the event database provides an unalterable record of each of the voicemail communication, the first time stamp record, and the second time stamp record; [[and]] b) produce a report of selected contents of the event database including the voicemail communication, the first time stamp, and the second time stamp; and (c) provide administrator secured access to obtain a report by: confirming an identity of an administrator based on a security identification provided by the administrator, the administrator being a third-party agreed upon by the first user and the second user, allowing the administrator to access the system based upon the confirmation of the identity of the administrator, receiving a request from the administrator for a report comprising the voicemail communication, the first time stamp, and the second time stamp; and providing the report to the administrator;
wherein the security identification of the first user comprises a biometric.

32.	(Previously Presented) The voicemail communication logging system of Claim 31, herein the security identification of the second user comprises a biometric.

	33.	(Previously Presented) The voicemail communication logging system of Claim 31, wherein the message checking module is further configured to notify the first user when the second user accesses the voicemail communication.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 14, 17-19, 22, 27, and 31 have been amended in the Examiner’s amendment detailed above.  In the Office Action mailed 8/03/2021, claim 16 was rejected in view of the combination of Angel (US 2011/0286584), Hutson (US 2008/0065878), Okita (US 2011/0075828), and Subramanian “Exchange Server 2013 Operation Guide”.  Claim 14 includes the features of previously presented claim 17 and “the administrator being a third-party agreed upon by the first user and the second user”.  An updated search was performed but found no further references which alone, or in combination with those previously made of record, would anticipate or reasonably render obvious the combination of features set forth in independent claim 14.  As such claim 14 distinguishes from the prior art.  Independent claims 27 and 31 recite similar features to those of claim 14 and likewise are distinguished from the prior art.  As such, claims, 14, 15, and 17-33 are ALLOWED.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:

Forney et al., US 7,724,880, disclkoses a unified messaging system for maanging voicemails in a graphical user interface.
Howe et al., US 2014/0143028, discloses an administrator election system for online communities, whereby the members of the community vote on an administrator.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL W CHAO/Examiner, Art Unit 2492